Conley Byrd, Justice, concurring. In this case the lay testimony shows that prior to his injury on January 10, 1970, Eugene Fleming was an able-bodied man who worked every work day. Thereafter and until the time of his death on June 12, 1970, he had headaches, convulsions, chest pains and shortness of breath. In fact he did not work another day. The doctors stated that he deteriorated before their very eyes. The fact that the doctors used the word “possibly” instead of “probably” does not make the testimony as to causation speculative nor make heart insurance out of the Workmen’s Compensation law. To hold otherwise would require the Commission to disregard all of the lay testimony and the undisputed testimony of the doctors that the man deteriorated before their very eyes. Therefore I respectfully concur.